Exhibit 10.7

AMENDMENT NO. 1

TO

PATENT RIGHTS AND RELATED ASSETS PURCHASE AGREEMENT

THIS AMENDMENT NO. 1 TO THE PATENT RIGHTS AND RELATED ASSETS PURCHASE AGREEMENT
(this “Amendment”), dated as of February 23rd, 2007, is by and between VIA
PHARMACEUTICALS, INC., a Delaware corporation having an address of 750 Battery
St., Suite 330, San Francisco, California 94111 (the “Acquirer”), and NEURO3D,
S.A., a French corporation having an address of 130 rue de la Mer Rouge,
F-68200, Mulhouse, France (the “Company”).

Recitals

WHEREAS, the Acquirer and the Company are parties to that certain Patent Rights
and Related Assets Purchase Agreement, dated as of January 25th, 2007 (the
“Purchase Agreement”); and

WHEREAS, the Acquirer and the Company desire to amend said Purchase Agreement as
more fully described herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties, intending to be legally bound,
hereby agree as follows:

1. Capitalized Terms. Capitalized Terms used, but not defined, herein, shall
have the meanings ascribed to such terms in the Purchase Agreement.

2. Amendments to Purchase Agreement.

(a) Purchase Price. Section 2.2 of the Purchase Agreement is hereby deleted in
its entirety, and the following new Section 2.2 shall be substituted in lieu
thereof:

“2.2 Purchase Price. The aggregate purchase price payable by the Acquirer for
the Acquired Assets (the “Purchase Price”) shall be $1,800,000 in U.S. currency.
US $1,600,000 of the Purchase Price paid by the Acquirer is in consideration for
the Co-owned Patents. The Purchase Price shall be paid by the Acquirer to the
Company in two installments as set forth in Sections 2.2(a) and 2.2(b).

(a) The first installment of the Purchase Price shall be paid at the Closing.
The aggregate amount of the first installment of the Purchase Price shall be
$1,600,000 in U.S. currency.

(b) The second installment of the Purchase Price shall be paid at the earlier of
(i) the initiation by the Acquirer of IND-enabling studies for a Neuro3D
Compound; and (ii) the first anniversary of the Closing Date. The aggregate
amount of the second installment of the Purchase Price shall be $200,000 in U.S.
currency.”



--------------------------------------------------------------------------------

(b) Indemnification. Section 8 of the Purchase Agreement is hereby deleted in
its entirety, and the following new Section 8 shall be substituted in lieu
thereof:

“8. INDEMNIFICATION.

8.1. By the Company. From and after the Closing Date, to the extent provided in
this Section 8, the Company shall indemnify and hold harmless the Acquirer, and
its successors and assigns, and its officers and directors (each, an
“Indemnified Party”) from and against any Liabilities, claims, demands,
judgments, losses, costs, damages or expenses whatsoever (including reasonable
attorneys’ fees incurred by such Indemnified Party in connection therewith)
(collectively, “Damages”) that such Indemnified Party may sustain, suffer or
incur and that result from, arise out of or relate to (a) any breach of any
representation, warranty, covenant or agreement of the Company contained in this
Agreement, whether or not involving a third-party claim, (b) any Litigation
affecting the Company or the Acquired Assets that arose from any matter or state
of facts existing prior to the Closing, (c) any Retained Liabilities, or (d) the
failure by the Company to comply with the provisions of the laws of any
jurisdiction relating to the transfer of assets which may be applicable to the
transfer of the Acquired Assets; provided that the foregoing indemnification
shall not apply to any Damage to the extent such Damage is caused by the breach
of this Agreement or the negligence or willful misconduct of the Acquirer or its
Affiliates and their current or former employees, officers and directors or is
otherwise subject to an obligation by Acquirer to indemnify Company under
section 8.2.

8.2 By the Acquirer. From and after the Closing Date, to the extent provided in
this Section 8, the Acquirer shall indemnify and hold harmless the Company, the
Stockholders, their heirs, legal representatives, successors and assigns (each,
an “Indemnified Party”) from and against any Damages that such Indemnified Party
may sustain, suffer or incur and that result from, arise out of or relate to
(a) any breach of any representation, warranty, covenant or agreement of the
Acquirer contained in this Agreement, whether or not involving a third-party
claim, (b) the failure by the Acquirer to comply with the provisions of the laws
of any jurisdiction relating to the transfer of assets which may be applicable
to the transfer of the Acquired Assets, or (c) any liability arising out of the
development or exploitation of the Acquired Assets by the Acquirer or its
Affiliates including without limitation clinical trials and product sales, other
than any liability arising out of or relating to any matter or state of facts
existing prior to the Closing Date; provided that the foregoing indemnification
shall not apply to any Damage to the extent such Damage is caused by the breach
of this Agreement or the negligence or willful misconduct of the Company or its
Affiliates and their current or former employees, officers and directors or is
otherwise subject to an obligation by the Company to indemnify the Acquirer
under section 8.1.

8.3 Procedure for Claims.

(a) An Indemnified Party that desires to seek indemnification under any part of
this Section 8 shall give notice (a “Claim Notice”) to each Party responsible or
alleged to be responsible for indemnification hereunder (an “Indemnitor”) prior
to any applicable Expiration Date specified below. Such notice shall briefly
explain the nature of the claim and shall specify the amount thereof. If the
matter to which a claim relates shall not have been resolved as of the date of
the Claim Notice, the Indemnified Party shall estimate the amount of the claim
in the Claim Notice, but also specify therein that the claim has not

 

2



--------------------------------------------------------------------------------

yet been liquidated (an “Unliquidated Claim”). If an Indemnified Party gives a
Claim Notice for an Unliquidated Claim, the Indemnified Party shall also give a
second Claim Notice (the “Liquidated Claim Notice”) within 60 days after the
matter giving rise to the claim becomes finally resolved, and the Second Claim
Notice shall specify the amount of the claim. Each Indemnitor to which a Claim
Notice is given shall respond to any Indemnified Party that has given a Claim
Notice (a “Claim Response”) within 20 days (the “Response Period”) after the
later of (i) the date that the Claim Notice is given or (ii) if a Claim Notice
is first given with respect to an Unliquidated Claim, the date on which the
Liquidated Claim Notice is given. Any Claim Notice or Claim Response shall be
given in accordance with the notice requirements hereunder, and any Claim
Response shall specify whether or not the Indemnitor giving the Claim Response
disputes the claim described in the Claim Notice. If any Indemnitor fails to
give a Claim Response within the Response Period, such Indemnitor shall be
deemed not to dispute the claim described in the related Claim Notice. If any
Indemnitor elects not to dispute a claim described in a Claim Notice, whether by
failing to give a timely Claim Response or otherwise, then the amount of such
claim shall be conclusively deemed to be an obligation of such Indemnitor.

(b) If any Indemnitor shall be obligated to indemnify an Indemnified Party
hereunder, such Indemnitor shall pay to such Indemnified Party within 30 days
after the last day of the Response Period the amount to which such Indemnified
Party shall be entitled. If the Acquirer shall be the Indemnified Party, it
shall seek indemnification directly from the Company for the payment of any
Damages. If the Company or a stockholder shall be the Indemnified Party, he, she
or it shall seek indemnification directly from the Acquirer. If any Indemnified
Party fails to receive all or part of any indemnification obligation when due,
then such Indemnified Party shall also be entitled to receive from the
applicable Indemnitor interest on the unpaid amount for each day during which
the obligation remains unpaid at an annual rate equal to the applicable short
term federal rate for federal income tax purposes in effect on the date of
expiration of said 30-day period (“Prime Rate”), and the Prime Rate in effect on
the first business day of each calendar quarter shall apply to the amount of the
unpaid obligation during such calendar quarter.

8.4 Claims Period. Any claim for indemnification under this Section 8 shall be
made by giving a Claim Notice under Section 8.3 on or before the applicable
“Expiration Date” specified below in this Section 8.4, or the claim under this
Section 8 shall be invalid. The following claims shall have the following
respective “Expiration Dates”: (a) for a period of twenty (20) years after the
Closing Date for any claim for Damages related to any action, suit, litigation,
or other proceeding arising out of the Company’s use of any compounds or other
Acquired Assets in a clinical trial (a “Clinical Trial Proceeding”); and (b) the
second anniversary of the Closing Date for any other claims. If more than one of
such Expiration Dates applies to a particular claim, the latest of such
Expiration Dates shall be the controlling Expiration Date for such claim. So
long as an Indemnified Party in good faith gives a Claim Notice for an
Unliquidated Claim on or before the applicable Expiration Date, such Indemnified
Party shall be entitled to pursue its rights to indemnification regardless of
the date on which such Indemnified Party gives the related Liquidated Claim
Notice.

 

3



--------------------------------------------------------------------------------

8.5 Third Party Claims. An Indemnified Party that desires to seek
indemnification under any part of this Section 8 with respect to any actions,
suits or other administrative or judicial proceedings (each, an “Action”) that
may be instituted by a third party shall give each Indemnitor prompt notice of a
third party’s institution of such Action. After such notice, any Indemnitor may,
or if so requested by such Indemnified Party, any Indemnitor shall, participate
in such Action or assume the defense thereof, with counsel satisfactory to such
Indemnified Party; provided, however, that such Indemnified Party shall have the
right to participate at its own expense in the defense of such Action; and
provided, further, that the Indemnitor shall not consent to the entry of any
judgment or enter into any settlement, except with the written consent of such
Indemnified Party (which consent shall not be unreasonably withheld), that
(a) fails to include as an unconditional term thereof the giving by the claimant
or plaintiff to such Indemnified Party of a release from all Liability in
respect of any such Action or (b) grants the claimant or plaintiff any
injunctive relief against the Indemnified Party. Any failure to give prompt
notice under this Section 8.5 shall not bar an Indemnified Party’s right to
claim indemnification under this Section 8, except to the extent that an
Indemnitor shall have been harmed by such failure.

8.6 Limitation of Liability. Neither Party shall be liable to the other for
consequential, indirect or punitive damages. For the avoidance of doubt, no
Party can recover from the other Party more than once for a single cause of
action under indemnity granted by the Indemnitor pursuant to this Agreement. The
foregoing sentence shall not be construed to preclude recovery in respect of
multiple claims arising from a single event or series of events. Neither party
shall have liability with respect to any breach of any such Party’s
representations and warranties under this Agreement for any individual item
where the Damages relating thereto is less than ten thousand Euros (€10,000),
but when Damages exceed such amount then the Indemnitor shall be liable for the
entire amount of the Damages. Each Party shall take and shall cause its
Affiliates to take all reasonable steps to mitigate any Damages. The cumulative
amount of Damages awarded to the Acquirer, including without limitation the
Damages awarded in accordance with the last sentence of this Section 8.6 shall
not exceed $2,600,000; except for Damages that the Acquirer (or any Acquirer
Indemnified Party) may incur and that result from, arise out of or relate to any
Litigation affecting the Company or the Acquired Assets that arises from any
matter or state of facts existing prior to the Closing (including, without
limitation, any Clinical Trial Proceeding). Notwithstanding anything to the
contrary contained in this Agreement, the cumulative amount of Damages awarded
to the Acquirer that result from, arise out of, or relate to any breach,
violation or inaccuracy of any representation or warranty made by the Company in
Section 4.7 hereof (Intellectual Property) or any other provision of this
Agreement to the extent the claim for which indemnification under this Agreement
is sought is covered by the subject matter of Section 4.7 hereof, shall not
exceed $2,600,000.”

3. Ratification. Except as expressly amended hereby, all of the terms,
provisions and conditions of the Purchase Agreement are hereby ratified and
confirmed in all respects by each party hereto and, except as expressly amended
hereby, are, and hereafter shall continue, in full force and effect, including
without limitation, all time periods provided in the Purchase Agreement.

 

4



--------------------------------------------------------------------------------

4. Contents of Agreement. This Amendment, together with the Purchase Agreement
and other Transaction Documents, sets forth the entire understanding of the
Parties hereto with respect to the Transactions and supersedes all prior
agreements or understandings among the Parties regarding those matters.

5. Amendments, Severability, etc. This Amendment may be amended, modified or
supplemented only by a written instrument duly executed by each of the Parties
hereto. If any provision of this Amendment shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, such invalidity, illegality,
or unenforceability shall not affect any other provision hereof, and this
Amendment shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein. This Amendment shall be binding upon
and inure to the benefit of and be enforceable by the respective heirs, legal
representatives, successors and permitted assigns of the Parties hereto.

6. Counterpart Signatures. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

7. Governing Law; Submission to Jurisdiction.

(a) ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY AND INTERPRETATION OF
THIS AMENDMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF
LAW PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF NEW YORK. NOTWITHSTANDING THE FOREGOING, ALL QUESTIONS
CONCERNING THE PERSONAL LIABILITY OF THE SHAREHOLDERS OF THE COMPANY SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF FRANCE.

(b) Any legal action or other legal proceeding relating to this Amendment or the
enforcement of any provision of this Amendment may be brought or otherwise
commenced in any state or federal court located in the State of New York or the
State of California. Each party to this Amendment:

(i) expressly and irrevocably consents and submits to the jurisdiction of each
state and federal court located in the State of New York or the State of
California (and each appellate court located in such State) in connection with
any such legal proceeding;

(ii) agrees that each state and federal court located in the State of New York
or the State of California shall be deemed to be a convenient forum; and

(iii) agrees not to assert (by way of motion, as a defense or otherwise), in any
such legal proceeding commenced in any state or federal court located in the
State of New York or the State of California, any claim that such party is not
subject personally to the jurisdiction of such court, that such legal proceeding
has been brought in an inconvenient forum,

 

5



--------------------------------------------------------------------------------

that the venue of such proceeding is improper or that this Amendment or the
subject matter of this Amendment may not be enforced in or by such court.

8. Recordation of this Amendment. It is understood and acknowledged by both
parties to this Amendment that certain countries may require that this Amendment
be recorded. The Company shall, at the Company’s expense, promptly cause this
Amendment to be recorded in France. The Acquirer shall be responsible for the
recordation costs in any other jurisdiction in which the Acquirer determines to
record this Amendment.

[signatures on following page]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed by the Parties hereto as of
the day and year first written above.

 

VIA PHARMACEUTICALS, INC. By:   /s/ Lawrence K. Cohen Name:   Lawrence K. Cohen
Title:   Chief Executive Officer

 

NEURO3D, S.A. By:   /s/ Charles Woler Name:   Charles Woler Title:   Chief
Executive Officer